Citation Nr: 0200206	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  98-05 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for organic right hand 
disability.

2.  Entitlement to service connection for organic right arm 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel

INTRODUCTION

The veteran had active military service from February to May 
1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Milwaukee 
Regional Office (RO) February 1998 rating decision which 
denied service connection for chronic right hand disability, 
and declined to reopen the claim of service connection for 
chronic right arm disability.  Subsequently, the claims file 
was transferred to the Boise RO which now has jurisdiction of 
the case.

In December 1999, the Board remanded the claim of service 
connection for chronic right hand disability to the RO for 
additional development of the evidence; in December 1999, the 
Board also found that new and material evidence had been 
submitted in support of the application to reopen the claim 
of service connection for chronic right arm disability; the 
claim was reopened and remanded for further development of 
the evidence.

In October 2001, the veteran submitted additional evidence 
which was not previously of record (consisting of a September 
2001 letter from his academic advisor at Northwest Nazarene 
University).  Initial consideration of this material by the 
RO has not been waived pursuant to 38 C.F.R. § 20.1304(c) 
(2001).  However, such material is essentially cumulative of 
evidence already of record at the time of the September 18, 
2001 supplemental statement of the case and merely shows that 
the veteran exhibits tremors of the right arm.  The current 
existence of right arm tremors is not a fact in dispute in 
this case as it has already been established by other 
evidence.  Therefore, the Board finds no basis to return the 
matter of service connection for chronic organic right arm 
disability to the RO for initial consideration of the 
recently-furnished lay statement.


FINDING OF FACT

Competent medical evidence shows that the veteran does not 
have an organic disability of the right hand or arm of 
service origin (separate from his service-connected right 
shoulder disability and right upper extremity brachial 
plexopathy), or organic disability of the right hand and arm 
that is related to any service-connected disability.  


CONCLUSIONS OF LAW

1.  Organic right hand disability was neither incurred in nor 
aggravated by active service, and it is not proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.307, 
3.309, 3.310 (2001).

2.  Organic right arm disability was neither incurred in nor 
aggravated by active service, and it is not proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.307, 
3.309, 3.310 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new requirements regarding notice to 
veterans and their representatives and specified duties to 
assist in the development of a claim.  Consistent with such 
duty, the Board remanded this case in December 1999 for 
additional development of the evidence, including VA medical 
examination to determine the nature and etiology of the 
claimed organic disabilities of the right arm and hand.  On 
review of the claims folder, the Board finds that all 
required notice and development action specified in VCAA, the 
implementing regulatory changes (66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), and the December 1999 remand have been 
complied with in this appeal.  The March 1998 statement of 
the case, July 1998 RO hearing, and September 1998, June 
2000, and September 2001 supplemental statements of the case, 
provided to both the veteran and his representative, 
specifically satisfy the requirement at § 5103A as they 
clearly notified them of the evidence necessary to 
substantiate his claims.

The duty to assist under the amended § 5103A has been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claims have been 
collected for review.  The Board is satisfied that the 
veteran has been adequately assisted in the development of 
his claims, and that there are no outstanding pertinent 
records which the RO has not obtained or attempted to obtain.  
No further assistance is necessary to comply with the 
requirements of this new law or any other applicable 
regulation pertaining to the veteran's claims of service 
connection for organic disability of the right arm and hand.  

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. § 1131.  Service connection may also be allowed 
on a presumptive basis for arthritis, if the disability 
becomes manifest to a compensable degree within one year 
after separation from service.  38 U.S.C.A. § 1101 (West 
1991); 38 C.F.R. §§ 3.307, 3.309.  Service connection may 
also be granted for a disability that is proximately due to 
or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(2001).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124 (1993).  The Court established the following 
rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, service connection 
may still be awarded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  A lay person is competent to 
testify only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (2001).

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  When the evidence supports the claim 
or is in relative equipoise, the veteran prevails.  Id., 
1 Vet. App. at 56.  Further, where the fair preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule has no application.

The veteran's service medical records document treatment for 
symptoms and impairment of the right shoulder.  Service 
connection for chronic right shoulder disability (rotator 
cuff strain with degenerative joint disease and limitation of 
motion) and brachial plexopathy of the right upper extremity 
(with weakness, paresthesia, and decreased grip strength) was 
granted by the RO in September 1998; the right shoulder 
disability was assigned a 30 percent rating under Code 5201 
(limitation of motion of the arm), and plexopathy of the 
right upper extremity was assigned a 20 percent rating under 
Code 8510 (incomplete paralysis of the peripheral nerve of 
the upper radicular group).  The rating of impairment from 
those disabilities is not on appeal to the Board, but the 
veteran seeks service connection for organic disability of 
his right hand and arm, separate and distinct from the 
service-connected right shoulder disability and right upper 
extremity brachial plexopathy.  

On VA medical examination in December 1978, the veteran 
reported pain and numbness of the right hand, forearm, and 
shoulder.  On examination, history of right shoulder injury 
with only subjectively perceived symptoms was diagnosed.

Private medical records from September to October 1997 
document treatment for symptoms and impairment including 
right shoulder pain numbness and pain of the right arm, 
stabbing pain in the area of the right biceps tendon, 
numbness and tingling sensation of the right hand, and 
decreased grip strength of the right hand.  

In July 1998, a private chiropractor indicated that he 
treated the veteran on several occasions between December 
1996 and August 1997.  

At a July 1998 RO hearing, the veteran testified that he was 
unable to recall a specific in-service injury to the right 
arm and hand, believing that his right hand and arm 
disability (manifested by numbness, tingling sensation, 
decreased grip strength, and weakness), separate and distinct 
from his right shoulder impairment, had its onset as a result 
of the right shoulder injury in service.  He indicated that 
he received intermittent medical treatment for right hand/arm 
impairment and was diagnosed with neuropathy of the right 
hand.  Because of his right upper extremity impairment, which 
he reportedly had since service, he stated he avoided work 
involving repetitive motion and heavy lifting.  At that 
hearing, his spouse of 4 years indicated that, for as long as 
they had been married, she observed him to experience 
symptoms and impairment of the right upper extremity.

In July 1998, a private physician indicated that he examined 
the veteran, by electrodiagnostic studies, in September 1997; 
the studies suggested that he had brachial plexopathy of the 
right upper trunk or remote radiculopathy, but a diagnosis 
could be confirmed following comprehensive examination and 
review of the pertinent history.  

On VA medical examination in August 1998, including a review 
of the claims file, the veteran reported pain, numbness, 
tingling sensation, and weakness of the right upper 
extremity, extending from the shoulder to the hand.  On 
examination, post right rotator cuff strain (with ulnar 
neuropathy and weakness of the right upper extremity) and 
degenerative joint disease of the right shoulder were 
diagnosed.  

On VA medical examination in March 2000, including a review 
of the claims file, the veteran reported impairment of the 
entire right upper extremity since right shoulder injury in 
service.  On examination, X-ray study of the right hand and 
forearm did not show any abnormality.  Right shoulder 
impairment, with strong functional pain behavior, was 
indicated.  

VA medical records from February 1999 to April 2000 document 
treatment for symptoms and impairment of the right upper 
extremity.  In February 1999, a physician indicated that the 
veteran had long-standing brachial plexus injury.  A February 
2000 magnetic resonance imaging study of the right shoulder 
showed "severe abnormalities" of the acromioclavicular 
joint.  

By June 2000 letter, the veteran's spouse indicated that she 
had known him for more than 6 years and, during this time, 
she observed him to have right shoulder, arm, and hand 
impairment.  She believed that it is related to right 
shoulder injury in service.  

In September 2000, M. Koelsch, M.D., indicated that the 
veteran had right arm "problems", opining that the problems 
were related to right shoulder injury in service.  He opined 
that osteoarthritis and degenerative changes of the right 
acromioclavicular joint, as well as right brachial plexus 
injury, manifested by symptoms including pain, weakness, and 
numbness of the right hand and arm, were related to the in-
service injury.  The physician indicated that the veteran 
also underwent right carpal tunnel surgery in the past 
(noting that the surgery did not relieve the symptoms of 
numbness or tingling sensation).  

VA and private medical records from August 1997 to December 
2000 document treatment for symptoms and impairment of the 
veteran's right upper extremity, including pain, weakness, 
numbness, tingling sensation, and twitching/tremors of the 
right arm.  

On VA medical examination in January 2001, performed in 
conjunction with a review of the claims file to determine 
whether the veteran had chronic right hand or arm disability 
as a result of his in-service injury to the right shoulder, 
the examiner opined that there was evidence of "major 
disability" observing, inter alia, twitching of the right 
upper extremity during examination.  Whole body bone imaging 
study showed impairment of the right shoulder.  On 
examination, right shoulder pain with reduced motion and 
"almost" total disability of the right hand were diagnosed; 
the examiner opined that it was impossible to explain how the 
(in-service) right shoulder injury could have resulted in the 
current dysfunction of the right shoulder and hand.  

On VA medical examination in April 2001, including and 
reflecting a review of the entire claims file, the veteran 
reported symptoms and impairment of his right upper extremity 
since right shoulder injury in service, including pain and 
sensation of cold involving his right shoulder and elbow, and 
right hand tremor (a "fairly significant" right hand tremor 
was observed on examination); the examiner noted that the 
veteran was diagnosed with carpal tunnel syndrome in the 
summer of 2000, and that right carpal tunnel syndrome surgery 
was performed in August 2000.  On examination, functional 
dysfunction, global right upper arm, history of right 
shoulder pain since March 1978, and no documentation of 
dislocation status post carpal tunnel release, were 
diagnosed.  Having reviewed the claims file and the December 
1999 Board remand (requesting an opinion regarding the nature 
and etiology of the claimed disability of the right hand and 
arm), the examiner indicated that no additional clinical 
tests or studies were warranted in this case; he opined that 
the veteran displayed "functional pain behaviors," and that 
there was no evidence of chronic organic right hand or elbow 
disability.  

In April 2001, a VA physician observed that the veteran had 
various symptoms and impairment (which were unrelated to the 
claimed organic disability of the right hand and arm).  

In August 2001, a VA physician provided a supplemental 
medical opinion (prepared following receipt of a complaint 
from the veteran and his spouse, that the physician 
performing VA compensation and pension medical examination in 
April 2001 and on one additional occasion prior thereto, was 
unprofessional, biased against the veteran, and did not fully 
address his medical condition), indicating that the April 
2001 VA compensation and pension medical examination was 
"entirely adequate for rating purposes."  She provided the 
following reasons for her conclusion: (1) both the claims 
file and the December 1999 Board remand were available to the 
examiner in conjunction with his April 2001 examination; (2) 
the physician addressed the Board remand question referable 
to the nature and etiology of the veteran's claimed right 
hand and arm disability; (3) the physician did provide a 
diagnosis to account for the veteran's symptoms; (4) at least 
three other physicians examined the veteran in 2001, and not 
one of them provided a clear diagnosis which would contradict 
the diagnosis rendered on compensation and pension 
examination in April 2001; and (5) the RO had not identified 
any specific deficiencies in the April 2001 compensation and 
pension examination.  She indicated that a diagnosis of 
"functional or psychogenic symptoms" (as indicated on 
compensation and pension examination in April 2001), did not 
mean that the veteran was malingering, exaggerating, or 
deliberately feigning signs or symptoms; a "functional" 
diagnosis meant "that there [was] no identifiable organic 
(that is, physical) cause of the signs or symptoms."  Given 
the available information, it was clear that the veteran's 
right upper extremity tremor was functional in nature, and no 
further testing or studies were necessary.  

In September 2001, the veteran's academic advisor at 
Northwest Nazarene University suggested that he observed the 
veteran display involuntary twitching or jerking of his arm.  

Based on the foregoing, the Board finds that service 
connection for organic disability of the right hand and arm, 
separate and distinct from the service-connected right 
shoulder disability and right brachial plexus injury, is 
unwarranted.  Although the clinical evidence of record, 
including the veteran's service medical records and post-
service VA and private records, documents the presence of 
various symptoms and impairment of the right upper extremity, 
he was awarded service connection for right shoulder 
disability (manifested by degenerative joint disease and 
impaired motion) and right brachial plexopathy (manifested by 
weakness, paresthesia, and decreased grip strength) by RO 
rating decision in September 1998, precisely because his 
right upper extremity disability was shown to have developed 
as a result of injury in service.  Nonetheless, the entirety 
of medical evidence does not show that an organic disability 
of the right hand or arm, other than the service-connected 
right shoulder disability and right brachial plexus injury, 
developed because of in-service injury.  It is noted that a 
private physician indicated in September 2000, that the 
veteran had right arm "problems" since right shoulder 
injury in service; however, he did not offer a diagnosis of 
an organic disability of the right hand or arm, separate and 
distinct from the service-connected right shoulder disability 
or brachial plexus injury, that may be related to service or 
any incident occurring therein.  Most importantly, the 
veteran was repeatedly examined by VA, and his claims file 
reviewed in conjunction with the examinations, to determine 
whether he had organic disability of the right hand or arm in 
addition to the service-connected disabilities; repeated 
evaluations and clinical studies failed to confirm the 
presence of the claimed organic disabilities.

The Board is mindful of the veteran's and his spouse's 
assertion that he now has chronic organic disability of the 
right hand and arm, separate and distinct from the service-
connected right upper extremity disabilities, resulting from 
right shoulder injury in service, and his academic advisor's 
observations of right arm tremors.  While the credibility of 
such contentions is not challenged and their competence to 
testify with regard to observable symptoms such as tremors is 
noted, consistent with Cartright v. Derwinski, 2 Vet. App. 24 
(1991), they are simply not competent, as lay persons, to 
render a medical diagnosis of chronic organic disability of 
the right hand or arm, or to provide a causal link between 
active service and any current symptomatology.  Grivois v. 
Brown, 6 Vet. App. 136 (1994), citing Espiritu v. Derwinski, 
2 Vet. App. 492, (1992).  

In reaching this decision, the Board has considered the 
matter of resolving the benefit of the doubt in the veteran's 
favor; however, as noted above, application of this rule is 
only appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 53-56.  Such is decidedly not the case here as the 
weight of the evidence is clearly against the claims of 
service connection for organic disability of the right hand 
and arm.


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for organic disability of the right hand 
and arm is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


